NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1921-19

ROBERT ABATE,

          Plaintiff-Appellant,

v.

THERESA ABATE,1

     Defendant-Respondent.
________________________

                   Submitted January 13, 2021 – Decided April 1, 2021

                   Before Judges Vernoia and Enright.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Passaic County,
                   Docket No. FM-16-0883-16.

                   Robert Abate, appellant pro se.

                   Maria A. Giammona, attorney for respondent.

PER CURIAM




1
     Defendant also is referenced in the record as Theresa L. Meola-Abate.
        In this highly contentious post-judgment matrimonial matter, plaintiff

Robert J. Abate appeals from the July 15, 2019 2 order entered by Judge Rudolph

A. Filko. He also appeals from the November 12, 2019 denial of his motion to

reconsider the July 15 order. We affirm, substantially for the reasons set forth

in Judge Filko's well-reasoned, comprehensive opinions.

                                      I.

        Plaintiff and defendant Theresa Abate were married on August 3, 2001.

Their son, Rick,3 was born in 2002. Defendant has two other children from a

prior relationship who were adopted by plaintiff and now are emancipated.

        The parties divorced on October 12, 2011 and a property settlement

agreement (PSA) was incorporated into their judgment of divorce. Rick was

nine years old when his parents divorced. Under the terms of the PSA, defendant

was designated as Rick's parent of primary residence, and plaintiff was granted

parenting time two out of every three weekends, as well as two mid-week

dinners. Plaintiff also was entitled to holiday and vacation parenting time.




2
  The order reflects a July 16, 2019 date, but was stamped "filed" on July 15,
2019.
3
    "Rick" is a fictitious name we use to maintain his privacy. R. 1:38-3(d)(1).
                                                                            A-1921-19
                                           2
      In 2012, plaintiff moved out of state for a job opportunity, triggering a

change in the parenting time schedule by consent order.             By 2016, the

relationship between father and son soured. Indeed, by May 2019, plaintiff

certified that "over the course of the last three . . . and a half years, I have had

less than five . . . weeks of total overnight parenting time with [Rick]." Plaintiff

blamed defendant and his son for this "complete obstruction and refusal to

allow" him parenting time.

                                      II.

      Plaintiff returned to New Jersey in 2018. In April 2019, defendant filed a

motion seeking various forms of relief, including an increase in child support

and a modification of the parenting time schedule so that plaintiff and Rick

would directly coordinate any time they spent together. Plaintiff cross-moved

to terminate his parental rights and child support obligations; alternatively, he

requested that the parenting time schedule from the 2011 PSA be reinstated.

      On July 15, 2019, without conducting oral argument, Judge Filko issued

an order denying plaintiff's request to terminate his parental rights and child

support obligation to Rick. The judge also denied plaintiff's alternate request to

reinstate the 2011 parenting time schedule.       However, the judge permitted

plaintiff to engage in reunification therapy with Rick and enjoy liberal parenting


                                                                              A-1921-19
                                            3
time as arranged with Rick. In the event plaintiff elected to pursue therapy with

his son, the judge directed defendant to cooperate and share in the therapy costs.

Additionally, the judge ordered plaintiff to pay his share of outstanding

educational and unreimbursed orthodontic expenses for Rick and his

unemancipated sibling, found these expenses constituted child support arrears,

and directed the arrears be paid down monthly through an existing probation

account.   Finally, the judge ordered plaintiff to secure vision and dental

insurance for Rick, and denied defendant's request to increase child support and

to claim Rick as her tax exemption until he was emancipated.

      In denying plaintiff's application to terminate his parental rights and

eliminate his child support obligations, the judge found plaintiff's requests

"contrary to public policy," and "undoubtedly not . . . in the best interest of

[Rick]." Further the judge declined to reinstate the 2011 parenting schedule. He

explained that circumstances had changed since 2011 and that "it would not be

in the child's best interests to mechanically reinstate the former schedule,

especially now that the child is in his late teens." The judge also quoted from

plaintiff's certification that he had "absolutely zero father-son relationship" with

Rick. Further, the judge observed that other judges had ordered therap y and

therapeutic mediation dating back to January 2018, to provide an opportunity


                                                                              A-1921-19
                                         4
for plaintiff and his son to repair their relationship, yet plaintiff had not pursued

either option.

                                       III.

      Both parties sought reconsideration of the July 15, 2019 order.             On

November 8, 2019, Judge Filko conducted oral argument on their cross

applications. Much of the argument focused on plaintiff's strained relationship

with his son. When the judge inquired if plaintiff had pursued reunification

therapy since the entry of his July 15 order, plaintiff confirmed he had not done

so.

      Judge Filko denied the parties' cross applications for reconsideration,

finding the arguments advanced were "the same arguments that were made in

the motion or the cross motion that [he] considered extensively." The judge

added:

             These are motions based upon information that was
             provided extensively, and . . . the parties have had . . .
             [an] extensive history of litigation in multiple counties
             with at least a dozen prior orders, it's clear to me that
             the parties have continuously had disputes dealing with
             child support, dealing with visitation. This is not
             something for the first time has been raised to the
             [c]ourt . . . . [I]f it's the same and it's just a rehash of
             the same arguments, it goes to the Appellate Division.
             There is nothing more I can do.



                                                                               A-1921-19
                                          5
             If there is something that I overlooked, or
      perhaps a legal or a case that I misinterpreted and
      counsel wants to point that out to me, then I will take a
      look at it, and . . . if there is a mistake that I made, I
      will reconsider, and I will then give a new decision, if
      need be, but on both the motion and the cross motion, I
      don't see that there is anything . . . other than what was
      previously argued to me on these cases.

                               IV.

On appeal, plaintiff raises the following arguments:

      I.     THE TRIAL COURT MISAPPLIED ITS
             DISCRETION BY EVISCERATING BOTH
             AGREEMENTS REGARDING THE PARTIES'
             PARENTING    TIME,  PARTICULARLY
             WITHOUT       [RECOURSE]     FOR
             ALTERNATIVE ARRANGEMENTS.

      II.    THE TRIAL COURT FAILED TO RECOGNIZE
             THE ESTABLISHMENT OF A PRIMA FACIE
             SHOWING OF CHANGED CIRCUMSTANCES
             (Not raised below).

      III.   THE TRIAL COURT MISAPPLIED ITS
             DISCRETION IN FAILING TO AWARD THE
             APPELLANT-PLAINTIFF COUNSEL FEES
             AND COSTS (Not raised below).

      IV.    [THE TRIAL] COURT ALLOWED FOR
             PERJURY WITHOUT CONSEQUENCE AND
             AWARDED ORTHODONTICS ASSIGNMENT
             INTO PROBATION ACCOUNT.

      V.     [THE TRIAL] COURT [DISCRIMINATED]
             AGAINST   APPELLANT'S  PARENTING


                                                                   A-1921-19
                                  6
                  RIGHTS AND ORAL ARGUMENT (Not raised
                  below).

      Having considered these arguments in light of the record and the

applicable law, we conclude plaintiff's arguments lack merit.

      In reviewing a trial court's fact-finding, our discretion is limited. Cesare

v. Cesare, 154 N.J. 394, 411 (1998). A trial court's findings are binding on

appeal as long as they are "supported by adequate, substantial, [and] credible

evidence." Id. at 411-12 (citing Rova Farms Resort, Inc. v. Investors Ins. Co,

65 N.J. 474, 484 (1974)). This discretion is even more crucial in Family Part

cases, where the court has "special jurisdiction and expertise in family matters."
Id. at 412-13.

      Regarding the parenting time arguments raised by plaintiff in Points I and

V, we conclude that because Rick is now nineteen, these issues are moot. See

N.J. Div. of Youth and Fam. Servs. v. W.F., 434 N.J. Super. 288, 296 (App. Div.

2014) (finding that the age of majority in New Jersey is eighteen and the issue

of child custody becomes moot once a child turns eighteen) (citing N.J.S.A.

9:17B-3)). However, even if plaintiff's parenting time issues were not moot, we

would find no basis to disturb Judge Filko's orders.

      A party who seeks to modify a parenting time order has the burden to

show changed circumstances and that the existing arrangement no longer serves

                                                                            A-1921-19
                                        7
the best interests of the child. Abouzahr v. Matera-Abouzahr, 361 N.J. Super.
135, 152 (App. Div. 2003) (citations omitted). Here, it is clear that in 2019,

when plaintiff sought termination of his parental rights and child support

obligations, he sought parenting time with Rick only by way of alternative relief.

By this point, as plaintiff certified to the court, his relationship with Rick was

severely strained. Accordingly, Judge Filko, much like his predecessor judges,

entered an order to promote a therapeutic resolution to the ongoing difficulties

plaintiff experienced with Rick. In doing so, the judge declined to reinstate a

stale parenting time arrangement from 2011, which had been superseded by the

2012 parenting time consent order.       The judge found the 2011 parenting

agreement ill-suited to Rick's best interests, particularly given his age and the

fact plaintiff had not "provided proof of any efforts to attend therapy with the

child." We are satisfied Judge Filko did not abuse his discretion in this regard.

      Regarding Points II and IV, we discern no basis to conclude Judge Filko

erred when finding plaintiff owed monies for educational and orthodontic

expenses and that those expenses constituted child support arrears enforceable

through the Probation Department. In his July 15, 2019 opinion, Judge Filko

observed the issue regarding each party's obligation to pay orthodonture

expenses had been "litigated extensively" and that in January 2018, another


                                                                            A-1921-19
                                        8
judge had ordered plaintiff to share equally in Rick's unreimbursed orthodontic

expenses. Plaintiff did not appeal from this ruling. Similarly, Judge Filko

observed that plaintiff had been ordered five times to pay his share of another

son's educational expenses, "but has not actually paid anything toward [his

son's] tuition at this point." Thus, we decline to second-guess Judge Filko's

decision to enforce prior child support orders.

      Also in Point II, plaintiff argues for the first time on appeal that Judge

Filko "failed to recognize the establishment of a prima showing of changed

circumstances" and that this matter should be remanded "for further factual

determination in modifying [his] child support obligations," including his

obligation to procure vision and dental insurance for Rick. We disagree.

      When plaintiff initially moved for relief in May 2019, he was employed.

Following the entry of the July 15, 2019 order, plaintiff asked, in part, for Judge

Filko to reconsider the denial of his request to terminate parental rights,

terminate his child support obligation, and the order that he contribute toward

orthodonture expenses. However, he did not formally move to modify his child

support obligation based on a substantial change in circumstances in his

employment status. Rather, he sought to eliminate his child support obligations




                                                                             A-1921-19
                                        9
because he was not exercising parenting time with Rick. Moreover, he opposed

defendant's motion for reconsideration of her request to increase child support.

      On October 10, 2019, plaintiff's attorney first notified the trial court that

plaintiff "was laid off from his employment last week, effective October 4,

2019." Plaintiff's attorney further stated he would provide the court "with any

updates as to [plaintiff's] job searches." Defendant's attorney noted at oral

argument on November 8, 2019 that plaintiff recently disclosed "he is now

unemployed [but t]here was nothing ever submitted or supplied" to her. Judge

Filko responded that "a letter telling me that somebody is unemployed is not [an

issue] before the court."

      Also during argument on November 8, plaintiff's counsel strenuously

urged the court not to award defendant an increase in child support, stating,

"there is really no evidence that is being put forth to say that what Your Honor

did in the order was incorrect." Plaintiff's counsel added:

            the only change in circumstances that we have are that
            the defendant's income has increased. My client's
            income, even though he did just lose his job just
            recently, if we were to use the income he had prior to
            losing his job, that income is actually less than the
            income [another judge] was looking at in 2017, when
            [the judge] denied my client['s] application to reduce
            the child support.

                   ....

                                                                             A-1921-19
                                       10
                  And this argument that now that the alimony has
            terminated, that's a change in circumstances. Well that
            terminated in 2016 . . . . So, it's not a new change in
            circumstances that would warrant a review at this time.

      Trial courts consider various factors when determining if there are

sufficient "changed circumstances" to warrant modification of a support

obligation. Lepis v. Lepis, 83 N.J. 139, 151 (1980). Some factors include an

increased cost of living, a change in the payor's income, and maturation of a

child. Ibid. "The party seeking modification bears the burden of showing such

'changed circumstances' as would warrant relief from the support or maintenance

provisions involved." Id. at 157 (citing Martindell v. Martindell, 21 N.J. 341,

353 (1956). Even if a payor is temporarily unemployed, a trial court has the

right to examine the "potential earning capacity" versus the actual income of a

payor when assessing the payor's ability to pay support. Halliwell v. Halliwell,

326 N.J. Super. 442, 448 (App. Div. 1999).

      At the time plaintiff initially moved to eliminate his child support

obligations, the court found he was making an annual salary of $120,000 and

had no shelter expenses because he was living with his mother. We also note

that when plaintiff initially sought to terminate his child support payments and

later sought reconsideration of the judge's denial of this request, plaintiff failed


                                                                              A-1921-19
                                        11
to include a current case information statement and past statements that were

"executed or filed in connection with the order, judgment or agreement sought

to be modified." See R. 5:5-4(a)(4). This omission alone provided a basis for

the court to deny plaintiff's motions to terminate child support. A simple letter

from counsel advising plaintiff lost his job in October 2019 was no substitute

for the evidence required by Rule 5:5-4(a)(4).

      Similarly, there was no basis for Judge Filko to reconsider his order

directing plaintiff to contribute to the unreimbursed health and educational

expenses of his unemancipated children. As the judge noted, these issues had

been litigated extensively and plaintiff had been directed to assume these

expenses under prior court orders. Moreover, plaintiff did not timely appeal

from those orders. Further, the PSA compelled plaintiff to "maintain health,

vision and dental insurance as available through his employment" for his

unemancipated children. Again, given plaintiff's failure to comply with Rule

5:5-4(a)(4), he provided no basis for Judge Filko to modify plaintiff's obligation

to contribute to his unemancipated children's health and educational expenses.

      Regarding Point III, we find no basis to disturb Judge Filko's denial of

plaintiff's requests for counsel fees on his initial motion and his motion for

reconsideration. A judge's determination of fees should only be overturned "on


                                                                            A-1921-19
                                       12
the 'rarest occasion,'" and only for a "clear abuse of discretion." Barr v. Barr,

418 N.J. Super. 18, 46 (App. Div. 2011) (quoting Strahan v. Strahan, 402 N.J.

Super. 298, 317 (App. Div. 2008)). In awarding counsel fees, a court looks to

several factors, including the parties' financial needs and ability to pay.

Williams v. Williams, 59 N.J. 229, 233 (1971) (citations omitted). Courts also

consider other factors, such as the good faith of the parties, the results obtained,

and the extent of the fees incurred. R. 5:3-5(c).

      Here, although plaintiff contends he should have been awarded counsel

fees because defendant violated his rights and prior court orders, Judge Filko

made no such findings. Instead, he concluded plaintiff failed to comply with

prior court orders by not engaging in therapy with his son and neglecting to

timely contribute to the orthodontic and educational expenses of his

unemancipated children. Indeed, Judge Filko noted plaintiff was ordered to pay

his share of one child's college tuition "five . . . times" and had "not actually

paid anything toward [that child's] tuition at this point." Further, the judge

observed plaintiff did "not claim in his certification to have made any effort

toward mitigating the orthodontic expense."          Moreover, the judge found

plaintiff's request to terminate his parental rights and support obligations for

Rick was "not permitted by New Jersey law and is, in fact, contrary to public


                                                                              A-1921-19
                                        13
policy." Under these circumstances, we are satisfied Judge Filko did not abuse

his discretion in declining to award plaintiff counsel fees.

      Likewise, we are not persuaded Judge Filko abused his discretion when

he opted not to conduct oral argument before issuing his July 15, 2019 decision.

We acknowledge that litigants should be permitted oral argument of motions

other than calendar matters and routine discovery applications when requested

"as a matter both of due process and the appearance of due process." Filippone

v. Lee, 304 N.J. Super. 301, 306 (App. Div. 1997); see also Pressler &

Verniero, Current N.J. Court Rules, cmt. 1.1 on Rule 5:5-4 (2021) ("[T]here is

a strong presumption favoring argument of motions other than calendar matters

and routine discovery applications."). To that end, Rule 5:5-4(a)(1) provides:

            Motions in family actions shall be governed by
            [Rule] 1:6-2(b) except that, in exercising its discretion
            as to the mode and scheduling of disposition of
            motions, the court shall ordinarily grant requests for
            oral    argument     on     substantive     and     non-
            routine discovery motions and ordinarily deny requests
            for oral argument on calendar and routine discovery
            motions.

      "The discretion afforded by Rule 5:5-4(a) is designed to give the judge

'the option of dispensing with oral argument . . . when no evidence beyond the

motion papers themselves and whatever else is already in the record is necessary

to a decision.'" Palombi v. Palombi, 414 N.J. Super. 274, 285 (App. Div.

                                                                          A-1921-19
                                       14
2010) (alteration in original) (quoting Fusco v. Fusco, 186 N.J. Super. 321, 328-

29 (App. Div. 1982)). "In short, it is the sole purpose of these rules to dispense

with     what     is    regarded      as    unnecessary      or     unproductive

advocacy." Ibid. (quoting Fusco, 186 N.J. Super. at 328-29). Judge Filko

referenced both the Palombi and Fusco cases in his July 15, 2019 order, to

explain why he denied oral argument on the parties' initial cross applications.

       In accordance with Palombi, we conclude the trial court properly

exercised its discretion in denying oral argument. Judge Filko's thoughtful July

15, 2019 written opinion makes clear he was familiar with the issues

comprehensively raised by the parties. Moreover, to the extent plaintiff believed

issues or facts were overlooked by the trial court on his initial cross-motion, he

had a full opportunity to address those issues, with the benefit of counsel, when

the judge heard extensive oral argument on the parties' reconsideration

applications. Following oral argument, Judge Filko found no basis to reconsider

his prior rulings. Thus, we are not persuaded the judge abused his discretion

when he declined to conduct oral argument on the parties' initial applications.

See D'Atria v. D'Atria, 242 N.J. Super. 392, 401 (Ch. Div. 1990); see also

Cummings v. Bahr, 295 N.J. Super. 374, 384 (App. Div. 1996).




                                                                            A-1921-19
                                       15
      Plaintiff's remaining arguments lack sufficient merit to warrant discussion

in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                           A-1921-19
                                      16